 1
                                                                  JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   GERARDO SANCHEZ MURATALLA,                 Case No. 8:18-00720 VAP (ADS)

11                              Petitioner,

12                              v.              JUDGMENT

13   RAYMOND MADDEN, Warden,

14                              Respondent.

15

16         Pursuant to the Court’s Order Accepting Final Report and Recommendation of

17   United States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned

18   case is dismissed with prejudice.

19

20   DATED: April 01, 2019                    _______________________________
                                              HONORABLE VIRGINIA A. PHILLIPS
21                                            Chief United States District Judge

22

23

24
